h....,..1_..»_»--»~
NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FUZZYSHARP TECHNOLOGIES INCORPORATED,
Plaintiff-Appellan.t,
V.
3DLABS INC., LTD.,
Defen,dant-Appellee.
2010-1160
Appea1 from the United States District C0urt for the
N0rthern District of Ca1if0rnia in case n0. 07-CV-5948,
Judge Saundra Br0Wn Armstr0ng.
ON MOTION
ORDER
Up0n consideration of FuzzySharp Techn0l0gies ln-
c0rp0rated’s unopposed request to lift the stay of the
briefing schedule,
IT IS ORDERED THAT:

FUZZYSHARP V. 3DLABS 2
The motion is granted The stay of the briefing
schedule is lifted The appe1lant’s opening brief is due
within 45 days of the date of filing of this 0rder.
FOR THE COURT
 2 8  /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Matthew G. McAndrews, Esq. F"_ED
th D '1B k ,E _ u.s.c0uRToFAPP1-:ALsF0R
J°“a an ama 3 er sq mEFEneRALclRcu1r
320 o ocr 26 2010
.|AN HORBAL¥
CLERK